Citation Nr: 1534212	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-44 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for a headache disability.

5.  Entitlement to an initial compensable rating for right knee chondromalacia.

6.  Entitlement to an initial compensable rating for left knee chondromalacia.

7.  Entitlement to an initial compensable rating for lumbosacral degenerative disc disease and L4-S1 stenosis.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 2009.  He is the recipient of the Bronze Star. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge Program.  

The Veteran testified before the undersigned at videoconference hearing in April 2015.  A transcript of that hearing is associated with the Veteran's file. 

The Veteran's right and left knee, right and left lower extremity radiculopathy, cervical spine and lumbar spine claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's headaches are not prostrating.

2.  The evidence of record demonstrates that the Veteran's headaches are caused by temporal nerve neuralgia, a variant of trigeminal neuralgia, manifesting in moderate incomplete paralysis of the fifth cranial nerve.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial rating of 10 percent for service-connected headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8100, 8205, 8405 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, as part of the Benefits Delivery at Discharge Program, the Veteran was advised of the evidence needed to substantiate his service-connection claim for a headache disability, of his and VA's respective duties in developing his claim, and of information regarding the disability rating and effective date elements of his claim.  The Veteran submitted a response to this notice in January 2009.   The Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's headache disorder has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, private treatment records, and his own lay statements and testimony.  As discussed in the Remand section below, although there appear to be private treatment records pertaining to the Veteran's spine disabilities missing from the record, the Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his headaches claim, and the Board is also unaware of any such outstanding evidence.  

The Veteran has been afforded two examinations from QTC fee-based examiners-the first in January 2009, prior to the Veteran's separation from service, and the second in July 2011-to evaluate the severity of his current headache disability.  The Board observes that the findings contained within these reports are adequate for adjudicatory purposes.  It is clear that both examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record, to include the Veteran's own descriptions of observable symptomatology as expressed at his April 2015 hearing.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing, to include entitlement to a higher rating for headaches, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the Veteran's headaches claim based on the current record.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's headaches disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's headaches claim has been consistent with said provisions.  Accordingly, the Board will address the issue on appeal below.

Initial Rating - Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In this case, the RO awarded the Veteran service connection for headaches of unspecified nature in a June 2009 rating decision, and assigned an initial noncompensable disability rating.  The Veteran disagreed with the assigned noncompensable rating and perfected this appeal. 
Headache disorders are generally rated under Code 8100, for migraine headaches.  Although there is no diagnosis of migraines in this case, application of Code 8100 by analogy is appropriate based on the functions affected, anatomical localization, and associated symptomatology of the diagnosed headache disability.  38 C.F.R. § 4.20 (2015).  Additionally, as will be discussed below, the Veteran's headaches have been clinically related to right temporal nerve neuralgia, a variant of trigeminal neuralgia by a July 2011 examiner.  Neuralgia of the trigeminal nerve (the fifth cranial nerve) is specifically addressed in the Rating Schedule under Diagnostic Code 8405.  As such, the Board will evaluate the Veteran's headaches under both Codes.

Under Diagnostic Code 8100, headache disabilities with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Headache disabilities with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015). 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

Although the lay and medical evidence of record demonstrates that the Veteran may experience headaches as often as once a day, there is no indication in the record that any headaches experienced by the Veteran are prostrating in nature.  

In January 2009, the Veteran reported a history of recurrent headaches to the QTC fee-based examiner, noting a frequency of three to four times a month, or two to three times a week based if experiencing stress.  The Veteran specified that he does not allow the condition to interfere with his work performance or attendance, and related no side effects from treatments or complications from the condition.  The January 2009 examiner diagnosed the Veteran with "headaches of unspecified nature, brief in duration and managed with mild or no analgesics without complications."  See the January 2009 QTC examiner's report, at 14.

In July 2011, the Veteran described his headaches as causing sharp pain in the front right side of his head, rated 5 on a scale of 1-10, with 10 being the highest level of pain.  He noted that he is able to go to work when these headaches occur, but requires medication.  He stated that he experiences headaches on the average of once a day, lasting for 15 minutes.  He did not report receiving any treatment for his headaches, and indicated that he does not experience any overall functional impairment from the condition.  The July 2011 QTC examiner indicated in her corresponding report, dated in August 2011, that the Veteran's headaches manifest in subjective factors such as severe intermittent pain.  See the July 2011 QTC fee-based examiner's August 2011 report, at 9.

At his April 2015 hearing, the Veteran testified that the severity of his headaches has remained the same since his last exam (in July 2011).  He described headaches approximately three to four times per month.  When asked if his headaches are incapacitating, requiring visits to a doctor or bed rest, the Veteran indicated that "[t]hey have not been that severe . . . ."  When he has a headache, the Veteran indicated that he does not use prescribed medication for relief, but does use ibuprofen.  See the April 2015 hearing transcript at 4.  

The Board in no way doubts that the Veteran's headaches are painful, when they occur.  That stated, as the Veteran's headaches do not inhibit his ability to attend or perform at work or otherwise function, do not require medical treatment, do not require bed rest, and are managed on a case-by-case basis with over-the-counter medications such as ibuprofen, the Board finds that the evidence fails to demonstrate that the Veteran's headaches are so severe as to be characterized as "prostrating" in nature, as defined above.  As such, a compensable rating is simply not available under Diagnostic Code 8100, as all compensable ratings [10 percent or higher] require, at the very least, that the disability manifest in prostrating headaches.  
Although a compensable initial rating under Diagnostic Code 8100 is not warranted, for the reasons articulated below the Board does find that a 10 percent initial rating is warranted under Diagnostic Code 8405 for neuralgia of the fifth (trigeminal) cranial nerve.  

As noted above, the July 2011 QTC examiner specifically determined that the Veteran's headaches were etiologically related to right temporal nerve neuralgia, which is a variant of trigeminal neuralgia.  See the July 2011 QTC fee-based examiner's August 2011 report, at 9.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved [in this case the fifth (trigeminal) cranial nerve], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).  In other words, although neuralgia is specifically listed under Diagnostic Code 8405, it affects the fifth cranial nerve and should therefore be rated under Diagnostic Code 8205 [paralysis of the fifth (trigeminal) cranial nerve].  

Evaluations under Diagnostic Code 8205 are dependent upon the relevant degree of sensory manifestation or motor loss.  A 10 percent rating is warranted if there is moderate incomplete paralysis.  A 30 percent evaluation is warranted for severe incomplete paralysis, and a 50 percent rating contemplates complete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (2015).

Given that the Veteran's headaches stem specifically from nerve disease of the fifth cranial nerve, and given that the Veteran has experienced these headaches as frequently as once per day, at a pain level of 5 on a scale of 1-10, for up to 15 minutes at a time, the Board resolves all doubt in the Veteran's favor and finds that the level of sensory disability exhibited by the Veteran's headaches most closely approximates symptomatology contemplated by a 10 percent rating under Diagnostic Code 8205 for moderate incomplete paralysis of the fifth cranial nerve.  As such, a 10 percent initial rating is warranted for the Veteran's disability.  
As noted above, 38 C.F.R. § 4.124 mandates that cranial neuralgia will not be assigned a disability rating greater than the percentage warranted for moderate incomplete paralysis of the affected nerve.  Therefore, in this case, a rating higher than 10 percent may not be assigned for the Veteran's headache disability under Diagnostic Codes 8405 and 8205.  

The Board recognizes that there is one exception to this bar.  The exception is for tic douloureux, which under Diagnostic Code 8405 may be rated in accordance with severity, up to complete paralysis.  38 C.F.R. §§ 4.124; 4.124a, Diagnostic Code 8405 Note.  In this case, no physician has diagnosed the Veteran specifically with tic douloureux.  That stated, even if tic douloureux were diagnosed, a rating higher than 10 percent would still be unavailable, as severe incomplete paralysis and complete paralysis of the fifth cranial nerve is not demonstrated by the record.  Indeed, the January 2009 examiner noted that cranial nerves II-XIII were "normal in function."  Similarly, the July 2011 examiner indicated that the cranial nerves were "intact," and the Veteran exhibited no evidence of paralysis, problems with speech, vision problems or other neurological deficiencies other than the Veteran's intermittent headaches.  As noted above, the Veteran's headaches, although manifesting at times in severe pain, do not inhibit the Veteran from performing any tasks, and cause no functional limitation.  Based on such evidence, the Board concludes that severe incomplete paralysis and complete paralysis of the fifth cranial nerve is simply not demonstrated.  Rather, given the frequency of the headaches, and the pain symptomatology described by the Veteran, the Board finds that at worst, only moderate incomplete paralysis is shown by the record.  

In sum, although an initial compensable rating for the Veteran's service-connected headaches is not available under Diagnostic Code 8100, a 10 percent rating is warranted under Diagnostic Codes 8405 and 8205 based on neuralgia of the fifth cranial nerve.  

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  Even accepting for the sake of argument the Veteran's contention that his symptoms of intermittent headache pain constitute an exceptional disability picture, and that the schedular evaluation is somehow inadequate through evaluation under Diagnostic Codes 8405 and 8205 for moderate incomplete paralysis of the fifth cranial nerve, the Board notes that referral for extraschedular rating remains unwarranted as the second Thun criterion is not met.  Specifically, there is no showing of marked interference with employment or frequent periods of hospitalization due to his headaches.  Indeed, the Veteran himself has reported that his headaches do not affect his ability to work.  Therefore, referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria, and indeed, neither the Veteran nor his representative has asserted otherwise. 

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his headaches, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

An initial rating of 10 percent, but no higher, for the Veteran's headache disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board regrets having to remand the Veteran's remaining claims at this time.  However, additional evidentiary development is required before the Board is able to decide these claims on their merits.

Additional Private Treatment Records

Upon review of the April 2015 hearing transcript, it appears that the Veteran intended to submit additional medical evidence on that day from the Pinehurst Surgical Clinic.  These treatment reports were stated to pertain to treatment the Veteran received from Dr. W. and her assistant for his lumbar spine and claimed cervical spine conditions.  See the April 2015 hearing transcript, at 1, 8, and 15.  The Board has reviewed the Veteran's entire file, and no such records from the Pinehurst Surgical Clinic are available for review.  On remand, the AOJ should take all appropriate steps to obtain such records.

At the hearing, the Veteran also mentioned that he has a primary care physician, S.B., treating him for his back problems.  Records from S.B. are also not of record.  The Veteran should be sent a letter offering him the opportunity to submit such records, or authorize VA to obtain them on his behalf.

The Board notes that since the April 2015 hearing, VA has received records from the Veteran's chiropractors, B.B.S. and S.G.S., and they have been associated with his file.  

VA examinations

The Veteran's right knee, left knee and lumbar spine disabilities were last evaluated in July 2011.  At the April 2015 hearing, the Veteran indicated that his knee disabilities and lumbar spine disabilities have worsened in severity since that examination.  Indeed, with respect to his knees, the Veteran indicated that he feels sharp pains in his knees with activity, and a constant throb, requiring him to purchase special shoes for extra support.  He wears a knee brace occasionally, and manages pain with anti-inflammatories prescribed by his primary care physician.  Similarly, with respect to his lumbar spine, the Veteran indicated that he has constant worsened pain in his back, requiring him to take medication, stop and sit, or stand up.  He noticed since his last exam he cannot finish a round of golf, or garden, or drive as often as he did, due to pain.

Although the July 2011 examiner noted objective complaints of pain, no objective functional loss was identified for either knee or the lumbar spine due to disability.  While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In this case, the Board finds that updated medical examinations assessing the current severity of the Veteran's service-connected right and left knee, as well as his lumbar spine are necessary to adequately decide each claim for a higher initial rating.  Indeed, the Veteran is competent to attest to his worsened symptomatology, to include increased pain, use of medication, and limitation in activities of daily life.

In this connection, the Board adds that the Veteran's service-connected spine disability includes L4-S1 stenosis, and he continues to assert that he experiences radicular pain symptoms down his legs.  The Veteran's lumbar spine examination should include an assessment of whether such disability has associated objective neurologic abnormalities, to include radiculopathy or sciatica of each lower extremity.  

Finally, with respect to the Veteran's claimed cervical spine disability, the evidence of record does not currently identify a specific diagnosed disability affecting his cervical spine.  Although the Veteran was treated for neck pain in service, and Veteran asserts he has had cervical spine since service, all post-service testing has shown to be negative for a cervical spine disability.  See the Veteran's February 10, 2004 service treatment record from the Womack Army Medical Center (noting complaints of neck pain); see also post-service radiological interpretations of the cervical spine, associated with the January 2009 and July 2011 QTC examinations (both showing a "negative" cervical spine series).  

Upon review of the Veteran's service treatment records, it is evident that the Veteran has Southwest Asia service both in Saudi Arabia during the Persian Gulf War in 1991, and more recently in Iraq in 2009.  See the Veteran's April 2, 1991 Consultation Sheet; see also the Veteran's January 14, 2009 Post-Deployment Health Re-Assessment.  In certain circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as joint pain, that may be manifestations of undiagnosed illness, VA can award service-connection for disability despite the absence of a diagnosis of a specific disability.  See 38 C.F.R. § 3.317 (2015).  As the Veteran complains of joint pain in his neck, but has no diagnosable disability of the cervical spine, additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.

Personnel Records

The Board adds that the Veteran's DD-214 is not currently on file.  On remand, the AOJ should request that the Veteran's complete personnel file, to include his DD-214, be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran notice of what is necessary to substantiate his service-connection claims for lower extremity radiculopathy on a secondary basis under 38 C.F.R. § 3.310, and for a cervical spine condition based on service in Southwest Asia under 38 C.F.R. § 3.317.  

2.  Send the Veteran a letter indicating that the evidence he wished to submit at his April 2015 hearing from the Pinehurst Surgical Clinic is not currently of record, and request that he re-submit such evidence, or authorize VA to obtain the records on his behalf.  Similarly, offer the Veteran the opportunity to submit relevant treatment records from his primary care physician, S.B., or authorize VA to obtain such records on his behalf.  

3.  Obtain the Veteran's complete personnel file, to include his DD-214, and associate it with his file.

4.  Upon completion of (1)-(3), schedule the Veteran for a VA examination to assess the current severity of his service-connected right and left knee disabilities.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed.  

For each knee, the examiner should specifically identify (a) range of motion of the Veteran's knee, including any motion accompanied by pain, in degrees; (b) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate or severe in degree; and (c) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  A report should be prepared and associated with the Veteran's VA claims file.

5.  Upon completion of (1)-(3), schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed.  

The examiner should identify (a) range of motion of the Veteran's lumbar spine, including any motion accompanied by pain, in degrees; (b) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; (c) whether the Veteran's spine disability has resulted in incapacitating episodes, and if so, the duration of such episodes over a 12-month period.  Note: an incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  

The examiner must also discuss whether the Veteran's lumbar spine disability at least as likely as not (50 percent or greater probability) has any associated objective neurologic abnormalities, to include radiculopathy or sciatica of the Veteran's right and/or left lower extremities, and address the severity of each.  If a neurological disability of the lower extremities is identified that is not at least as likely as not caused or aggravated beyond its natural progression by the Veteran's service-connected lumbar spine disability, such should be identified, with a reason as to why this is the case.  A report should be prepared and associated with the Veteran's VA claims file.

6.  Upon completion of (1)-(3) schedule the Veteran for a VA examination to determine the nature of his complaints of neck pain.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed.  The examiner is asked to address the following:

(a) Does the Veteran have a diagnosable disability of the cervical spine?

(b) If the Veteran has a diagnosable disability of the cervical spine, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is in any way related to his military service?  In answering this question, please comment upon the Veteran's treatment for neck pain in service, and his competent assertions of having experienced pain since service.  For purposes of this opinion, assume that the Veteran first hurt his neck in the late 1980s as he so describes.  

(c) If the Veteran does not have a diagnosable disability of the cervical spine, please detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.  A report should be prepared and associated with the Veteran's VA claims file.

7.  Then, the record should again be reviewed.  In addition to evaluating the severity of the Veteran's service-connected knee and lumbar spine disabilities, and addressing the etiology of the Veteran's claimed lower extremity neurological disabilities, the AOJ should also specifically consider whether service-connection is warranted for an undiagnosed illness, manifested by joint pain of the neck, under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


